Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 1 of 8 PagelD 874
FILED

IN THE UNITED STATES DISTRICT COURT...
FOR THE MIDDLE DISTRICT OF FLORIDA ° ES Pn S07

FORT MYERS DIVISION
LEONARD G. HOROWITZ,
Plaintiff,
VS. Case No. 2:20-cv-00955-JLB-NPM

PFIZER INC., et al.,
Defendants.

/

 

PLAINTIFF’S MOTION FOR JUDICIAL NOTICE OF PUBLIC RECORDS
IN SUPPORT OF OPPOSITION TO DEFENDANT MODERNA’S MOTION
TO DISMISS AND INCORPORATED MEMORANDUM OF LAW

Plaintiff Horowitz (“Plaintiff”), pursuant to Federal Rule of Evidence 201,

respectfully requests this Court take judicial notice of four public records, three issued
by the Department of Defense’s Defense Advanced Research Programs Agency
(“DARPA”), and the fourth from the Massachusetts Institute of Technology, filed here
in support of Plaintiff's Opposition to Defendant Moderna’s (and Pfizer’s) Motion(s) to
Dismiss; validating Article III federal jurisdiction pursuant to Plaintiff's 42 U.S.C. §§ 1981
and 1983 claims, and demonstrating “the existence of a genuine factual issue regarding the

satisfaction of § 1983's state action requirement.” Focus on the Family v. Pinellas Suncoast

Transit, 344 F. 3d 1263 - Court of Appeals, 11th Circuit 2003.

INTRODUCTION
On December 3, 2020, Plaintiff filed a Complaint against Defendants

Moderna, Pfizer, Henry Schein, and Hearst, claiming unfair and deceptive trade
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 2 of 8 PagelD 875

practices by the Defendants damaging the Plaintiff's reputability and sales of
“OxySilver with 528” that competes against Defendants’ interests in vaccines,
antibiotics, and secular healthcare narrative. A civil conspiracy claim was made
thusly: “297. The Defendants, complicit scammers, and allied insiders in
government thereby discouraged consumers and government officials from relying
on competing products, such as the anti-oxidants hydroxychloroquine and the
Plaintiff's OxySilver™. 298. The aforementioned overt acts damaged the Plaintiff
and society.” The Plaintiff also claimed for Injunctive Relief stating: “323. Plaintiff
is also a Levitical priest who recognizes the religious implications of forced
vaccinations and lockdowns violating Constitutional freedoms of religious
assembly and Bible laws requiring blood purity for the protection of genetic
integrity. ... 334. The injunction should require Defendants to cease and desist
disparaging and defaming the Plaintiff/whistleblower on the aforementioned
forums and elsewhere.”

Now Defendants seek to dismiss this action before discovery commences,
falsely alleging the Plaintiff is simply a “conspiracy theorist” making wild
accusations. Defendants divert from the personal and commercial damage they
caused to the Plaintiff's reputability and OxySilver sales, respectively. Damage
they presently compound by continuing to smear and discredit the Plaintiff as

Defendant Pfizer has done in its Motion to Dismiss, and Motion for Judicial Notice
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 3 of 8 PagelD 876

of Public Records that conceal the complete FDA record exonerating the Plaintiff
following contested allegations of drug advertising pursuant to OxySilver’s online
description.

The Defendants also falsely argue to dismiss the Complaint claiming their
“safe harbor” protection against liability under Fla. Stat. § 501.204(1). But that statute
only creates “safe harbor” when “[a]n act or practice required [by government] or
specifically permitted by federal or state law” is committed. Therefore, that “safe harbor”
does not apply to Moderna’s act and practice of allegedly converting, concealing, and/or
smearing Plaintiff's 528 intellectual and industrial property as the “least restrictive”
methods of achieving the government’s goals; nor obfuscating Moderna’s and Pfizer’s
nano-metal hydrogels’ and their risks to society, public health and safety, juxtaposed
against OxySilver’s superior competitive safety.

These matters are material to Plaintiff's claims of unfair competition and
deceptive trade since Defendants’: (a) vaccine hydrogels delivering mRNA to cells
directly compete against the Plaintiff's “OxySilver™ with 528” product. Both are
bioelectrically-active nano-metal anti-microbials; and (b) lacking genetic safety testing
protocols precluding competent appraisal by the FDA, thus unfair competition by federal
actors in securing Defendants’ markets, restricting OxySilver™ competition, thus
damaging the Plaintiff's OxySilver sales and benefits to society.

Moreover, the Defendants falsely argue the Plaintiff's civil rights claims under 42

U.S.C. §§ 1981 and 1983 are precluded by the supposed absence of state actors.
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 4 of 8 PagelD 877

Accordingly, Plaintiff hereby requests this Court to take judicial notice of the state
actors Moderna engaged by appraising the following four (4) federal agency records
evidencing the government’s financing and joint venturing between Moderna
(GSK/Pfizer) and DARPA in the development of Moderna’s (and Pfizer’s) “novel”
COVID-19 vaccine hydrogel device that mimics the fundamental bicelectronics of
“OxySilver™ with 528,” and enables the “genetic therapy” claimed by Moderna to be the
function of its vaccine.

In addition, one (two-page) M.I.T. Langer Lab screenshot attached hereto proves
Moderna’s leading scientist, board member, and financial agent, pioneered the research
and development of Moderna’s bioelectric, electromagnetic, ultrasonic wave frequency
generating hydrogel technology for use in “Creating new approaches for delivering drugs
such as proteins and genes across complex barriers in the body such as the blood-brain
barrier, . . .” This biotechnology is important for Judicial Notice because it has been
generally concealed from public discourse. This concealment enables Moderna’s man-
made modified “mmRNA vaccine” to potentially administer far more than what Moderna
or the company’s Hearst media, First Databank, and McKesson Company partners admit
about OxySilver’s competition. These public records include:

1. Defense Advanced Research Projects Agency (“DARPA”) electronic mail of
September 18, 2020, providing the first public notice that the Department of Defense is
investigating “Moderna Therapeutics’ (Moderna) alleged failure to disclose DARPA
funding support in its patented inventions.”

a. This record is publicly available on the complainant’s website:

https://www.keionline.org/wp-content/uploads/DARPAresponse-KEI-
Moderna-18Sep2020.pdf
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 5 of 8 PagelD 878

2. Defense Advanced Research Projects Agency (“DARPA”) public announcement of the
“Autonomous Diagnostics to Enable Prevention and Therapeutics (ADEPT)” program
from which financial and administrative support for Moderna’s vaccine derives: “to
rapidly identify and respond to threats posed by natural and engineered diseases and
toxins. . . . [including] novel methods for rapidly manufacturing new types of vaccines
with increased potency; novel tools to engineer mammalian cells for targeted drug
delivery and in vivo diagnostics; and novel methods to impart near-immediate immunity
to an individual using antibodies.”
a. This record is publicly available on the DARPA website:
https://www.darpa.mil/program/autonomous-diagnostics-to-enable-prevention-

and-therapeutics

3. Defense Advanced Research Projects Agency (“DARPA”) “COVID-19” review of
DARPA’s work with “its academic and industry partners, to provide technical
and scientific solutions to address the COVID-19 pandemic.” Review includes
the “ADEPT/P3” program to “deliver genes that encode the antigen and allow
the human body to produce the antigen from its own cells, triggering a protective
immune response. In December 2020, former ADEPT performer Moderna’s
RNA vaccine received FDA Emergency Use Authorization (EUA) approval . . .”
And “a human monoclonal antibody (mAB) identified as part of the P3 program
and in conjunction with the National Institute of Allergy and Infectious Diseases
(NIAID). . . being developed in collaboration with Eli Lilly and Company .. . to
be evaluated together with VIR-7831, an antibody developed by Vir
Biotechnology, Inc. and GlaxoSmithKline (Pfizer’s parent company, as a
potential COVID-19 therapy .. .”

4. M.LT. Langer Lab website detailing the “Research Overview” of Moderna’s chief
scientist and financing agent, Robert Langer, in “Developing controlled release
systems [for drugs and vaccines] that can be magnetically, ultrasonically, or
enzymatically triggered to increase release rates. . . . Creating new approaches
for delivering drugs such as proteins and genes across complex barriers in the
body such as the blood-brain barrier . . .”

a. This record is publicly available on the M.I.T. Langer Lab website:

hitps://langerlab.mit.edu/

MEMORANDUM OF LAW
(Prepared by and quoted from Pfizer’s Counsel, Brian T. Guthrie)
“Federal courts may take judicial notice of any fact “not subject to reasonable
dispute because it ... can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 6 of 8 PagelD 879

“In the Eleventh Circuit, courts routinely find that the public records of federal
agencies, including FDA, satisfy Rule 201 and consider those records at the motion to
dismiss stage. E.g., Rounds v. Genzyme Corp., 440 F. App’x 753, 754-56 (11th Cir.
2011)(relying upon FDA-approved package inserts to decide motion to dismiss); Leroy v.
Medtronic, Inc., 2015 WL 4600880, at *5 (N.D. Fla. July 29, 2015) (“Courts in this
circuit and elsewhere have taken judicial notice of similar FDA public records under
similar circumstances, and without transforming a motion to dismiss under Rule
12(b)(6) into a motion for summary judgment.”); Stanifer v. Corin USA Lid., Inc., 2014
WL 5823319, at *3 (M.D. Fla. Nov. 10, 2014) (considering FDA records on a motion
to dismiss because “public records available on the FDA’s website . . . satisfy the
requirements of Rule 201”); Kaiser v. Depuy Spine, Inc., 944 F. Supp. 2d 1187, 1189 n.2
(M.D. Fla. 2013) (taking “judicial notice of public records of the FDA” on a motion
to dismiss); Chapman v. Abbott Labs., 930 F. Supp. 2d 1321, 1323 (M.D. Fla. 2013).

“Other courts have taken judicial notice of the same or similar FDA documents
identified by Pfizer here. E.g., Goico v. U.S. Food & Drug Admin., 2020 WL 7078731
(D. Kan. Dec. 3, 2020). In Goico, a pro se plaintiff sued to enjoin FDA from restricting
access to the drug hydroxychloroquine after the Agency revoked the drug’s emergency
use authorization (“EUA”) for COVID-19 treatment. At the Agency’s request, the
court took judicial notice of five documents publicly available on the FDA website at
the motion to dismiss stage, including the EUA for Chloroquine, FDA News Release,
and FDA Risk Alert. /d. at *3.2

“This Court should likewise take judicial notice of the six public records offered
by Pfizer, which are similar to the FDA records judicially noticed in Goico. Here, Pfizer
requests that this Court take judicial notice of FDA’s public health emergency
determination and emergency use authorization declaration,3 the Pfizer vaccine’s
EUA, FDA’s review memorandum, FDA guidance documents addressing EUAs, and
a warning letter sent by FDA to Plaintiff in 2010. Taking judicial notice of each
document is appropriate under Rule 201, as each is readily available on the U.S.

Federal Register or FDA’s websites, both of which constitute “a source that cannot
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 7 of 8 PagelD 880

reasonably be questioned.” Dixon v. Allergan USA, Inc., 2015 WL 13777064, at *2 (S.D.
2 The Fla. Apr. 2, 2015) (stating “FDA’s public records merit judicial notice” because
they are “readily accessible on the FDA’s website, a source that cannot reasonably be

questioned”); accord Leroy, 2015 WL 4600880, at *5.”

CONCLUSION
For all of these reasons, Plaintiff respectfully requests this Court take judicial
notice of the four public records identified herein, attached as Exhibits 1 thru 4,
supplementing Plaintiff's Opposition to Defendant Moderna’s Motion to Dismiss filed

April 12, 2021, and supporting Plaintiffs pending Opposition to Defendant Pfizer’s

Motion to Dismiss.

LOCAL RULE 3.01(g) CERTIFICATION
Pursuant to Local Rule 3.01(g), the undersigned pro se Plaintiff conferred with Moderna
about the Judicial Notice requested herein. Defendant Moderna opposes this Motion as

currently filed.

Respectfully submitted.

   

DATED: April 15, 2021 /s Leonard G.

Plaintiff, prose

 
Case 2:20-cv-00955-JLB-NPM Document 62 Filed 04/16/21 Page 8 of 8 PagelD 881

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 15th day of April 2021, I filed a true and correct copy of
the foregoing “Motion for Judicial Notice” including Exhibits 1 thru 4, with the Court’s
Clerk for customary E-filing. I further certify that I served by E-Mail a copy of the filed
document to the following participant(s):

ATTORNEY FOR HENRY SCHEIN, INC.
Thomas J. Cunningham

LOCKE LORD LLP

777 South Flagler Drive

East Tower, Suite 214

West Palm Beach, FL 33401

T: 561- 833-7700

http://Tcunningham@lockelord.com

ATTORNEY FOR PFIZER INC.
Brian T. Guthrie, Esquire

SHOOK, HARDY & BACON L.L.P.
100 N. Tampa St., Suite 2900
Tampa, Florida 33602

T: 813-202-7100 | F: 813-221-8837

E: bguthrie@shb.com
Icintron@shb.com
Imaranto@shb.com

ATTORNEY FOR MODERNA INC.
Nilda M. Isidro

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue New York, NY 10018
T: 212-459-7224 | F: 646-558-4208

ATTORNEY FOR HEARST CORP.

Legal Department

Hearst Tower in Manhattan

300 West 57th Street and 959 Eighth Avenue,
New York, NY 10019

T: 212-649-2000

HONORABLE JUDGE JOHN BADALAMENTI
HONORABLE MAGISTRATE NICHOLAS MIZELL
United States District Court

for the Middle District of Florida

Ft. Myers Division U.S. Courthouse & Federal Building
2110 First St, Fort Myers, FL 33901
T: 239-461-2000

 
